DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 4/16/2020.	
Claim(s) 1-12 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 5 and 7 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 states “The multi-walled carbon nanotube aggregate of claim 3…” Claim 3 refers to a multi-walled carbon nanotube in the singular, i.e. not an aggregate. The language in Claim 5 lacks antecedent basis. Amending claim 5 to depend from Claim 4 would obviate the rejection. 
Dependent claims not specifically addressed import the issues of the claims from which they depend. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 3, 4 and 8 – or as stated below –  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakrabarti, et al., Growth of Super Long Aligned Brush-Like Carbon Nanotubes, Jpn. J. Appl. Phys. 2006; 45(28): L720-L722 (hereinafter “Chakrabarti at __”) in view of:
(i)  Allen, et al., Honeycomb Carbon: A Review of Graphene, Chem. Rev. 2010; 110: 132-145 (hereinafter “Allen at __”). 

With respect to Claim 1, this claim requires “[a] multi-walled carbon nanotube having two or more tubes of a graphene sheet where carbon atoms are arranged in a hexagonal honeycomb form, coaxially, wherein a diameter of an outermost wall is 3 nm or more and 15 nm or less, and a length is 1.0 mm or more.” Chakrabarti teaches multiwalled carbon nanotubes. (Chakrabarty at L722, col. 1). Lengths of 7mm are taught. (Chakrabarti at L720, col. 2, “Fig. 1(a),” passim). The diameter is taught. (Chakrabarti at L722, “Fig. 3(b)”). As to the “hexagonal honeycomb” etc. language, this is language commonly used to refer to materials made of graphene, like carbon nanotubes. To explain the meaning of the term “nanotubes” in Chakrabarti and/or to show inherency, Allen states: 
Graphene is the name given to a two-dimensional sheet of sp2-hybridized carbon. Its extended honeycomb network is the basic building block of other important allotropes; it can be stacked to form 3D graphite, rolled to form 1D nanotubes, and wrapped to form 0D fullerenes. 

(Allen at 132, col. 1). Note that identity of terminology is not required. MPEP 2131.
As to Claim 3, scanning electron microscopy is taught. (Chakrabarti at L720, col. 2). Transmission electron microscopy is taught. (Chakrabarti at L722, col. 1). 
With respect to Claim 4, this claim requires “[a] multi-walled carbon nanotube aggregate that is an aggregate of multi-walled carbon nanotubes each having two or more tubes of a graphene sheet where carbon atoms are arranged in a hexagonal honeycomb form, coaxially, wherein an average diameter of outermost walls is 6 nm or more and 12 nm or less, and an average length is 1.4 mm or more.” Aggregates are taught. (Chakrabarti “Fig. 1(a)”). Lengths of 7mm are taught. (Chakrabarti at L720, col. 2, “Fig. 1(a),” passim). The diameter is taught. (Chakrabarti at L722, “Fig. 3(b)”). The discussion of Claim 1 is relied on in addressing the “honeycomb,” etc. language. 
As to Claim 8, scanning electron microscopy is taught. (Chakrabarti at L720, col. 2). Transmission electron microscopy is taught. (Chakrabarti at L722, col. 1).


II. Claim 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti, et al., Growth of Super Long Aligned Brush-Like Carbon Nanotubes, Jpn. J. Appl. Phys. 2006; 45(28): L720-L722 (hereinafter “Chakrabarti at __”) in view of:
(i)  Allen, et al., Honeycomb Carbon: A Review of Graphene, Chem. Rev. 2010; 110: 132-145 (hereinafter “Allen at __”), and further in view of:
(ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, carbon 2003; 41: 2585-2590 (hereinafter “Huang at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 6, Chakrabarti teaches “high-purity” nanotubes. (Chakrabarti at L722, col. 2). To the extent this doesn’t recite the purity claimed, Huang teaches that annealing produces 99.9% pure nanotubes. Application of a known technique (annealing, per Huang) to known materials 

III. Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP 2014-166936 to Hata, et al. (C01B 31/02; 09-2014, cited by Applicants).

Citation is given to the machine translation accompanying the action. 
With respect to Claim 9, this claim recites in the preamble “[a] method for preparing a multi-walled carbon nanotube that is a method for preparing a multi-walled carbon nanotube by a chemical vapor deposition method by holding a substrate supporting a metal catalyst on a surface, in a reaction vessel.” This language is addressed in the body of the claim below. 
Claim 9 further requires “forming a support film for supporting the metal catalyst, on a surface of a smooth plate; supporting a metal catalyst formed from a manganese, iron, cobalt, nickel, molybdenum, palladium, indium, tin, or an alloy containing one or more of these metals, on the support film.” Hata teaches forming a catalyst film on a substrate. See e.g. (Hata 7: [0040]-[0042]).
Claim 9 further requires “disposing the one substrate or more having a catalyst film formed of the metal catalyst formed on a surface of the support film, in the reaction vessel.” The substrate is placed into the reactor. See e.g. (Hata 7: [0042] et seq.). 
Claim 9 further requires “bringing an inside of the reaction vessel under an atmosphere of inert gas or oxidizing gas.” Inerts and oxidizing gasses are taught. See e.g. (Hata 6: [0034]-[0035]). 
Claim 9 further requires “heating the inside of the reaction vessel to a synthesis temperature of the multi-walled carbon nanotube.” Heating is taught. See e.g. (Hata 7: [0043]).
Claim 9 further requires “granulating the catalyst film by exposing the catalyst film to an atmosphere of gas having reducing activity.” The catalyst is reduced. (Hata 7: [0044]). The “reduced to form fine particles” language is construed as addressing the granulating language. Id. 
Claim 9 further requires “thermally decomposing the hydrocarbon to grow multi-walled carbon nanotubes on the surface of the catalyst film of the substrate, as introducing raw material gas containing at least hydrogen and hydrocarbon from one end of the substrate to another end to contact the raw material gas to a surface of the catalyst film while preheating the raw material gas to a temperature capable of promoting thermal decomposition of the hydrocarbon on the catalyst film and lower than the synthesis temperature, and exhausting the inside of the reaction vessel unidirectionally by a non-circulation method to generate a current in a direction from the one end of the substrate to the other end in the reaction vessel.” Nanotubes are grown. (Hata 8: [0046] et seq.). The “the supply of the reducing gas (hydrogen) and the atmosphere gas from the first gas flow path 145 is stopped or reduced” language at (Hata 7: [0045]) is interpreted as addressing the  “introducing raw material gas containing at least hydrogen and hydrocarbon” language of the claim. The gas proceeds from one end of the substrate to another. (Hata “Fig. 1”). The gasses are exhausted. (Hata 5: [0027]).  
As to Claim 10, a heater surrounds the substrate. (Hata 5: [0127]9) Pipes are taught. (Hata 5: [0012], “Fig. 1”). 


IV. Claim(s) 9-12 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-166936 to Hata, et al. (C01B 31/02; 09-2014, cited by Applicants).

	The discussion accompanying “Rejection III” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting 
	As to Claims 11-12, these claims require specialized testing not at the disposal of the Office to verify. However, as noted above, Hata treats the substrate to form fine particles in the same manner recited in the claims. (Hata 7: [0044]). As such, it is expected the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Nanotubes with “waves” and similar “periods” are known, however not with identity of all claimed features (diameter, length, etc.) in a manner that would survive scrutiny on appeal. Zhang, et al., Synthesis of Carbon Tubule Nanocoils in High Yield Using Iron-Coated Indium Tin Oxide as Catalyst, Jpn. J. Appl. Phys. 2000; 39: L1242-L1244 (hereinafter “Zhang at __”) is made of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736